Allowable Subject Matter
Claims 1-2, 4, 6-12, 14, 16-17, 19 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: independent claims limit the distance marks to be scaled to real distances and positioned based on instantaneous speed. Prior art cited for said subject matter regard Suzuki figure 11 with inter-vehicle distance marks and Kosaka figures 4A-4B with distance marks 210. However, both Suzuki and Kosaka disclose their distance marks as singular distance marks. 
The claims additionally regard wherein the distance marks are each composed of a plurality of grid points. Previously cited art Uenuma and Akita are cited to disclose the known technique of forming a singular distance mark each into a plurality of grid points. Kosaka is silent in regards to spacing of distance marks (each composed of a plurality of grid points) to be positioned based on instantaneous speed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622